The evidence supported the verdict. The special assignments of error are without merit. The court did not err in overruling the motion for new trial.
                         DECIDED APRIL 30, 1941.
J. H. Maddox was convicted on five counts of obtaining narcotics by fraud. The evidence revealed the following fraudulent scheme: The defendant procured J. C. Bell to obtain from a physician prescriptions for morphine, and to have them filled by a druggist, ostensibly for the personal use of Bell; but as a matter of fact the defendant induced Bell to procure the drug *Page 16 
and deliver it to the defendant, who disposed of it personally, and paid Bell $3 per week for so doing. Bell, the physician, the druggist, and Mrs. Bell gave testimony to establish the scheme. Whether any of the witnesses were accomplices is immaterial. Two or more accomplices may corroborate each other sufficiently to sustain a conviction. Pope v. State, 171 Ga. 655
(156 S.E. 599). We have carefully read the evidence, and have considered all the grounds of the motion for new trial. The assignments of error are without merit.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.